Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Status of Claims
This is in response to applicant’s filing date of September 03, 2019. Claims 1-20 are currently pending.
                                                     Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority to Applications IL242716 filed on 11/23/2015; IL243182 filed on 12/17/2015; and IL245071 filed on 04/12/2016.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                     Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 03, 2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                       Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
                                           Claim Rejections – 35 U.S.C.  §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  John Hoffman (US-20090205845-A1)(“Hoffman”).
              As per claim 1, Hoffman discloses a system (Figure 1) for deploying a plurality of unmanned aerial vehicles (UAVs) by an airborne carrier aircraft for dispersing payload material, each of the plurality of UAVs including at least one container containing payload material and being configured to disperse the payload material at a designated dispersion area in an event site (Figures 2-3), the system comprising:
 a computerized command and control unit mountable on-board the airborne carrier aircraft (Hoffman at Figure 7 for command and control. Further, the carrier is shown in Figure 1, large manned transport aircraft 12.) and operatively connected to a data acquisition device (Hoffman at Para. [0034] discloses “sensors for monitoring and determining conditions”; and Para. [0035] discloses “Infrared imaging information and maps may also be acquired, either directly from the UAV, the transport aircraft 12”.), the command and control unit being configured to:
  operate the data acquisition device for obtaining situation awareness data from the event site (Hoffman at Figure 7 and Para. [0037] discloses “computerized system preferably can receive communicated command, control and intelligence information regarding the situation and management of a fire event and adjust the parameters of the UAV flight appropriately in light of such command and control information.”)
 transmit the situation awareness data to a user device and receive user data input from the user device (Hoffman at Figure 7, command from managing operations 112, and Para. [0037] which discloses “communications occur with the authorities managing the fire suppression using various means available to them including two-way radio, internet protocol communications, other wireless exchanges and the like.”)  wherein the user input data includes information of a selected payload dispersion area (Hoffman at Para. [0023] discloses “UAVs are carried to the proximity of the fire area by a large manned transport aircraft, and released at a safe altitude from which they home in on designated and/or sensed fire locations.”), wherein the payload dispersion area includes a plurality of area segments each of which is assigned with a respective payload dispersion area (Hoffman at Para. [0023] discloses a plurality of segments in “utilizes unmanned aerial vehicles (UAVs) that are precision navigated and controlled to fire locations … . Once over the pre-designated portion of the fire, or an anticipated fire path, the UAV releases fire extinguishing or fire retardant material.”) ;
 process the situation awareness data and/or the user data input (Hoffman at Para. [0035] discloses receiving data such as fire location, weather conditions, type of burning and the like.  Further, in Para. [0036] Hoffman discloses “collective data is processed in an algorithm to determine and compute the UAVs 16 mission plan.”) to:
 determine a required payload capacity for each of the plurality of area segments (Hoffman discloses at Para. [0030] discloses that “[m]ultiple UAVs 16 can be deployed in sequence to apply the required quantity of fluid” which is understood to mean that the payload capacity is determined and the appropriate amount of material is applied.);  wherein payload capacity of each given area segment from the plurality of area segments is determined based on situation awareness data characterizing the respective payload dispersion area of the given area segment (Hoffman at Paras. [0035]-[0036] discloses using sensed information (situation awareness data), pre-defined database information, and infrared imaging to develop a mission plan useful in applying the required quantity of fluid to a fire.);
 assign one or more UAVs from the plurality of UAVs to each of the plurality of area segments, based on the required payload capacity (Hoffman at Para. [0028] discloses “UAV is guided and controlled to a desired position over the fire area 10, such as directly over a fire or an anticipated fire path of the fire 10, and selectively and controllably releases the fire extinguishing or retardant material 18.”); and
  generate for each of the plurality of UAVs a respective flight plan including a flight path for directing the UAV from an expected dropping point location to a dispersion point (Hoffman at Para. [0046] which discloses “UAV is flown into close proximity over the fire or anticipated fire path where it releases its fire extinguishing or retardant material either according to the predefined flight plan, or by means of remote command.”).  
As per claim 2, Hoffman discloses a system, further comprising the plurality of UAVs, where each of the plurality of UAVs is configured, upon dropping thereof from the airborne carrier aircraft when airborne (Hoffman at Para. [0046] discloses “one or more UAVs 16 are attached to or placed within a transport aircraft 12 and carried to an altitude and location in relation, typically in close proximity, to a fire area”.), to:
 autonomously operate a flight control unit for directing flight according to a respective flight path to a respective dispersion point (Hoffman at Para. [0028] discloses guiding the UAV to a dispersion point or fire area. ) and operate a payload dispersion unit for dispersion the payload at the dispersion point (Hoffman at Para. [0044] discloses “one or more fluid containers can be selectively opened either by the UAV using its own preprogrammed or updated processed information data, or by airborne or ground-based controllers so as to discharge the fire extinguishing or retardant fluid or material onto the fire or fire path.”).  
As per claim 3, Hoffman discloses a system, further comprising a communication unit being operatively connected to the command and control unit and configured to transmit and receive data over a communication network (Hoffman at Para. [0033] discloses “data may be input into the computerized system of the UAV prior to flight, or may be wirelessly transmitted to the UAV using either the transport aircraft 12, or ground-based system such as the illustrated fire truck 22, radio beacon, VOR or LORAN data signal transmitters 24.”).  
As per claim 4, Hoffman discloses a system, wherein the command and control unit is configured, following dropping of the plurality of UAVs from the airborne carrier aircraft, to update respective flight paths according to an actual dropping location and transmit flight path updates to the plurality of UAVs (Hoffman at Para. [0046] discloses that the flight path such as the pre-defined mission plan “can be updated as needed, or by means of airborne or ground-based control systems.”).  
As per claim 5, Hoffman discloses a system, wherein the command and control unit is configured, following dropping of the plurality of UAVs from the airborne carrier aircraft, to monitor flight progress of at least one UAV of the plurality of UAVs and transmit to the at least one UAV flight instructions for operating a flight control unit on-board the UAV for directing the UAV to proceed to a respective dispersion point, in case a deviation from the respective flight plan is detected (Hoffman discloses in Para. [0046] a mechanism or “means to override the UAV's onboard systems and command that the fluid be released prematurely if it is deemed appropriate to abort the attack on the fire, due to failure detected in the UAV during flight”.).  
As per claim 7, Hoffman discloses a system, wherein the event site includes a wildfire (Hoffman at Para. [0008] discloses extinguishing “wildfires”.), and the payload material includes fire extinguishing material (Hoffman at Para. [0029] discloses “UAV includes doors 20 which can be selectively opened to release the fire extinguishing or retardant material within a storage container of the UAV.”).  
As per claim 9, Hoffman discloses a system, wherein the user data input includes one or more of:  wind direction;  direction of dispersion;  no-flight zones;  wind intensity;  terrain type, fire type, fire type load, or no-flight zones (Hoffman at Para. [0034] discloses wind direction and wind intensity; at Para. [0035] terrain type and features; at Para. [0026] flights follow FAA rules.).  
As per claim 10, Hoffman discloses a system, wherein the flight plan includes information pertaining to:  UAV rotating rate during dispersion, required payload dispersion height, and UAV angle of attack during dispersion (Hoffman at Para. [0023] discloses “controlled to fire locations using position, altitude, and rate sensing navigation position data and control systems of the UAV.” Further, in Para. [0034] discloses “angle-of-attack and side slip vanes, barometric pressure measurement systems, pilot-static systems for speed and altitude determination and the like.”).  
As per claim 11, Hoffman discloses a system, wherein the command and control unit is configured for coordinating the time of payload dispersion of a first a UAV of the plurality of UAVs and a second UAV of the plurality of UAVs from among the plurality of UAVs assigned to the same area segment of the plurality of area segments (Hoffman at Para. [0046] discloses “one or more UAVs 16 are attached to or placed within a transport aircraft 12 and carried to an altitude and location in relation, typically in close proximity, to a fire area.”);
 to:   determine a respective dispersion time for each one of the first UAV and the second UAV (Hoffman at Para. [0030] discloses “Multiple UAVs 16 can be deployed in sequence to apply the required quantity of fluid.”);  and determine a respective flight path for each one of the first UAV and the second UAV, each respective flight path is characterized by a range selected to bring the respective UAV to a respective dispersion point at the respective time (Hoffman at Para. [0035] discloses “mission plan data will define the flight trajectory, location for application of fire extinguishing or retardant fluid, location for deploying parachutes, propulsion system control, and any other parameters involved in managing the UAV during its flight.”).  
As per claim 12, Hoffman discloses a system, wherein the system is configured for being operatively connected to a ground command and control unit connected to a plurality of UAVs stored in a storage and maintenance facility (Hoffman at Para. [0011] discloses “a ground-based communicator or the transport aircraft is in communication with and controls the flight of the UAV.” Further at Para. [0046] which discloses that the UAV is  “directed to a landing area for recovery and reuse”.) and is configured to routinely activate a maintenance check for determining operability of the plurality of UAVs (Hoffman at Para. [0046] discloses that the UAV can detect internal failures from the following: “failure detected in the UAV during flight or if there is danger in the fire zone to other equipment or personnel.”) .  
As per claim 13, Hoffman discloses a system, wherein the event site includes at least one of:  oil spill, cloud seeding, biological hazard spill, chemical hazard spill, or wildfire, pesticides (Hoffman at Para. [0024] discloses “use in extinguishing forest fires or wildfires 10, such as that illustrated in FIG. 1. Such wildfires destroy tens of thousands of acres of grass, shrubs, trees, as well as residential and commercial structures and occasionally account for loss of life as well.”).  
As per claim 13, Hoffman discloses a system, wherein at least one of the plurality of UAVs includes an engineless glider, which is optionally made of consumable and/or biodegradable material (Hoffman at Figure 6, glider 48, and Para. [0045] which discloses “possible that the UAV is a single use device, possibly constructed of frangible material so as to crash into the fire area”.).  
As per claim 15, Hoffman discloses a  method of deploying a cloud of unmanned aerial vehicles for dispersing payload material thereby (Figure 1 & 2 with Para. [0030] “multiple UAVs”.), by an airborne carrier aircraft configured to carry and deploy a plurality of UAVs (Figure 2, transport 12.), wherein each of the plurality of UAVs includes at least one container containing payload material and is configured to disperse the payload material at a designated dispersion area in an event site (Figure 3, material 18 and UAV 16.);  the method comprising:
 operating a computerized command and control unit (Hoffman at Figure 7 for command and control having processor 108.)   for:
 receiving from a data acquisition device situation awareness data from the event site (Hoffman at Para. [0034] discloses “sensors for monitoring and determining conditions”; and Para. [0035] discloses “Infrared imaging information and maps may also be acquired, either directly from the UAV, the transport aircraft 12”.);
  transmitting the situation awareness data to a user device (Hoffman at Para. [0037] which discloses  “communicate information among all airborne and ground-based assets participating in the firefighting operations.”  Further at Para. [0036] “collected and processed data may be used by the managing authorities.” );
 receiving user data input from the user device (Hoffman at Figure 7, command from managing operations 112 that participates in managing the event like a wildfire.);
 the user data input including information of a selected payload dispersion area (Hoffman at Para. [0023] discloses “UAVs are carried to the proximity of the fire area by a large manned transport aircraft, and released at a safe altitude from which they home in on designated and/or sensed fire locations.”);
 the payload dispersion area including a plurality of segments each of which is assigned with a respective dispersion area (Hoffman at Para. [0023] discloses a plurality of segments in “utilizes unmanned aerial vehicles (UAVs) that are precision navigated and controlled to fire locations … . Once over the pre-designated portion of the fire, or an anticipated fire path, the UAV releases fire extinguishing or fire retardant material.”) ;
  processing the situation awareness data and/or the user data input to determine a required payload capacity for each of the plurality of segments (Hoffman discloses at Para. [0030] discloses that “[m]ultiple UAVs 16 can be deployed in sequence to apply the required quantity of fluid” which is understood to mean that the payload capacity is determined and the appropriate amount of material is applied.), wherein the payload capacity of each given segment from the plurality of segments is determined based on situation awareness data characterizing the respective dispersion area of the given segment (Hoffman at Paras. [0035]-[0036] discloses using sensed information (situation awareness data), pre-defined database information, and infrared imaging to develop a mission plan useful in applying the required quantity of fluid to a fire.) ;
  assign one or more UAVs from the plurality of UAVs to each of the plurality of segments, based on the required payload capacity (Hoffman at Para. [0028] discloses “UAV is guided and controlled to a desired position over the fire area 10, such as directly over a fire or an anticipated fire path of the fire 10, and selectively and controllably releases the fire extinguishing or retardant material 18.”); and
 generate for each of the plurality of UAVs a respective flight plan including a flight path for directing the UAV from an estimated dropping point location to a dispersion point (Hoffman at Para. [0046] which discloses “UAV is flown into close proximity over the fire or anticipated fire path where it releases its fire extinguishing or retardant material either according to the predefined flight plan, or by means of remote command.”).  
As per claim 16, Hoffman discloses a method, further comprising:  providing each of the plurality of UAVs a respective flight plan (Hoffman at Para. [0028] discloses guiding the UAV to a dispersion point or fire area. );
 and at each UAV:  autonomously operating a flight control unit for directing flight according to a respective flight path to a respective dispersion point (Hoffman at Para. [0046] discloses that the UAV can autonomously be  “guided and controlled, either by onboard systems having a pre-defined mission plan, which can be updated as needed, or by means of airborne or ground-based control systems.”); and
 dispersing the payload at the dispersion point (Hoffman at Para. [0044] discloses “one or more fluid containers can be selectively opened either by the UAV using its own preprogrammed or updated processed information data, or by airborne or ground-based controllers so as to discharge the fire extinguishing or retardant fluid or material onto the fire or fire path.”).  
As per claim 17, Hoffman discloses a method, further comprising updating respective flight paths according to an actual dropping location and transmit flight path updates to the plurality of UAVs, following dropping of the plurality of UAVs from the airborne carrier aircraft (Hoffman at Para. [0046] discloses the transport 12 dropping/ejecting the UAV 16 near a dispersion point and at Para. [0046] that the flight path such as the pre-defined mission plan “can be updated as needed, or by means of airborne or ground-based control systems.”) .  
As per claim 18, Hoffman discloses a method, wherein following dropping of the plurality of UAVs from the airborne carrier aircraft, the method further comprising:
 monitoring flight progress of at least one UAV of the plurality of UAVs (Hoffman at Para. [0034] discloses “sensors for monitoring and determining conditions, including weather conditions and its flight conditions.”); and
 transmitting to the at least one UAV flight instructions for operating a flight control unit on-board the at least one UAV for directing the at least one UAV to proceed to a respective dispersion point, in case a deviation from the respective flight plan is detected (Hoffman discloses in Para. [0046] a mechanism or “means to override the UAV's onboard systems and command that the fluid be released prematurely if it is deemed appropriate to abort the attack on the fire, due to failure detected in the UAV during flight”.).  
Claims 6, 8, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Irving Doshay (US-6364026-B1)(“Doshay”) discloses a robotic fire protection system comprising a set of unmanned aircraft for fire detection and  unmanned aircraft for fire suppression. The robotic survey vehicles continuously patrol the wildland so that fires can be detected when they first start so that it can be extinguished and not spread.  See Abstract and Figures 1-3.
Giovanetti et al (US-20040216932-A1) discloses unmanned vehicle that can carry various required payloads. See Abstract and Figures 7-10.
Michael Thomas (US-20090120653-A1) discloses a fire suppression system having  a scanning device that can be directly linked to the scanning capabilities that operate from within a target area and the fire itself.  See Figure 3 and Figures 19-22.
Vian et al (US-20120261144-A1) discloses a fire management system configured to receive fire related information from at least a first portion of a plurality of assets such as unmanned aerial vehicles (Fig. 5) and analyze the fire-related information to generate a result so as to generate a containment plan or operation.  See Abstract and Figures 5-9.
Grzegorz Kawiecki (US-20140027131-A1) discloses method for controlling unmanned aerial vehicles for detection, prevention and suppression of fires in a designated zone like wildfires in a forest. Monitored information is received and analyzed to detect a presence of a fire event or a fire risk in the designated zone. A cargo unmanned aerial vehicle is directed to a vicinity of the fire event or the fire risk and instructed to deploy a fire retardant or a fire suppressant at a location of the fire event or the fire risk, if the presence of the fire event or the fire risk is detected. See Abstract and Figures 1-3.
Thomas Rambo (US-20150226575-A1) discloses a system and method where a target area is process by using cellular decomposition so that  UAVS can perform a search.  See Abstract and Figures for the various patterns.
Mishra et al (US-9828097-B1) discloses a system and method where during flight operation for commerce UAV uses a  fragmentation controller to develop a fragmentation sequence for one or more of the components based on the flight path, the flight conditions, and terrain topology information, among other factors. The fragmentation controller can also detect a disruption in the flight operation of the UAV and, in response, direct fragmentation of one or more of the components apart from the UAV.  See Abstract and Figures 1 and 4.
Rickard Hansen (International journal of wildland fire 21.6 (2012) at Page 778) discloses methods for estimating how much water is required to extinguish a certain section of the fire. Using Byram’s and Thomas’ equations, the heat release rate per unit length of fire front was calculated for low-intensity surface fires, fires with higher wind conditions, fires in steep terrain and high-intensity crown fires. Based on the heat release rate per unit length of fire front, the critical water flow rate was calculated for the various cases. See Figures 3-6.
                                         
                                          Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661